SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After undertaking de novo review of the district court’s grant of summary judgment for Planned Parenthood of New York City, we now affirm.
Having reviewed the record and considered the arguments of the parties, we conclude that summary judgment was properly granted for the reasons stated by the district court. We note, however, that, contrary to the district court’s view, the fact that the plaintiff was replaced by an employee within the protected age group satisfies one criterion of aprima, facie case of age discrimination, where, as here, the “replacement is substantially younger than the plaintiff.” O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 313, 116 S.Ct. 1307, 134 L.Ed.2d 433 (1996). Nevertheless, we find the district court appropriately granted summary judgment in this case.
Accordingly, the judgment of the district court is hereby AFFIRMED.